           Case 5:20-cv-00356-G Document 3 Filed 05/14/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

KEYBANK NATIONAL                                )
ASSOCIATION,                                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Case No. CIV-20-356-G
                                                )
MARKWELL PAVING COMPANY,                        )
                                                )
       Defendant.                               )

                                           ORDER

       On April 16, 2020, this action was filed by Plaintiff Keybank National Association.

A review of the filings in this case reflects that Plaintiff has not filed a disclosure statement

as prescribed by Federal Rule of Civil Procedure 7.1 and/or Local Civil Rule 7.1.1.

       IT IS THEREFORE ORDERED that Plaintiff shall file its disclosure statement

within seven (7) days of the date of this Order.

       Further, it appears from the record that Plaintiff is represented by James K. Haney

of Wong Fleming, whose office is located in Princeton, New Jersey. As Mr. Haney is

apparently not a resident of, and does not maintain an office in, Oklahoma, Local Civil

Rule 83.3(a) requires his association with local counsel. Accordingly, Mr. Haney shall,

within seven (7) days of the date of this Order, either show association with local counsel

or file a motion seeking to be excused from the local-counsel requirement. See, e.g., EEOC

v. Johnson Controls, Inc., No. CIV-19-904-F (W.D. Okla.). All counsel are additionally

required to file an entry of appearance pursuant to Local Civil Rule 83.4.
   Case 5:20-cv-00356-G Document 3 Filed 05/14/20 Page 2 of 2



IT IS SO ORDERED this 14th day of May, 2020.




                                 2
